DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12, 13, 19, 20, 24, 28 and  35 have been amended.  Claims 12-35 are pending and under consideration.

The rejection of claims 12, 18-24, 28-31 and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-29 of copending Application No. 17/576,522 in view of Iwai et al (Journal of Biomedical Science, 2017, Vol. 24:26, 11 pages, cited in a previous action).
Claims 20-29  of the ‘522 application teach a pharmaceutical combination comprising chemotherapeutic agents which consist of regorafenib and pembrolizumab, including a  combination pack containing the agents in separate dosage forms (claims 21-24 of ‘522); Claims 12 and 13 of the ‘522 application are drawn to a method of treating malignant disorders and premalignant disorders comprising the administration or regorafenib, regorafenib hydrate, solvate, a named regorafenib metabolite or a pharmaceutical salt thereof in combination with pembrolizumab.  Claim 13 specifies that the regorafenib is administered orally followed by intravenous administration of pembrolizumab. Claims 14-19 of the ‘522 application are drawn to a method of treating a hyper-proliferative disorder and a including cancers of the breast, respiratory tract, brain, reproductive organs, digestive tract, urinary tract, eye, liver, skin, head and neck, thyroid, parathyroid and distant metastases thereof, all method comprising the administration of regorafenib or its hydrate in combination with pembrolizumab.  Claim 15 specifies that the hyper-proliferative disorder is hepatic cell cancer, colorectal cell cancer or GIST.  Claim 18 of the ‘522 application teaches that regorafenib is orally administered followed by intravenous administration of pembrolizumab.
	Claims 13, 18, 19, 21-23 teach separate dosage forms for the pembrolizumab and regorafenib, regorafenib hydrate, solvate, metabolite or pharmaceutically acceptable salt.  
The claims of the ‘522 application do not teach a combination of regorafenib or metabolite thereof with nivolumab or a combination of regorafenib and regorafenib hydrate with nivolumab
Iwai et al teach both of nivolumab and pembrolizumab as PD-1 signal inhibitors in clinical trials (Table 1).  Iwai et al teach that nivolumab and pembrolizumab are approved by the FDA for the treatment of melanoma, lung cancer, and head and neck cancer (page 5 of 11, Table 1). 
It would have been prima facie obvious at the effective filing date to substitute nivolumab for pembrolizumab in the pharmaceutical combinations of the ‘409 application.  One of skill in the art would have been motivated to do so by the teachings of Iwai et al regarding the use of FDA approved nivolumab and pembrolizumab in clinical trials for the treatment of melanoma, lung cancer, and head and neck cancer.
This is a provisional nonstatutory double patenting rejection.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643